Citation Nr: 1454105	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-23 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for athlete's foot.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease, lumbosacral spine.

3.  Entitlement to service connection for eczema.

4.  Entitlement to service connection for residuals of a cold injury to the feet, claimed as frozen feet.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a right knee disorder, claimed as congenital arthritis.

8.  Entitlement to service connection for a left knee disorder, claimed as congenital arthritis.

9.  Entitlement to service connection for flat feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1973 to August 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which, in pertinent part, denied the Veteran's claim for an increased rating for athlete's foot.  In addition, his claims for service connection for eczema and frozen feet were denied.

In a December 2013 rating decision, the agency of original jurisdiction (AOJ) denied the Veteran's claim for an increased rating for degenerative disc disease of the lumbosacral spine as well as claims for service connection for bilateral hearing loss, tinnitus, a right knee disorder and a left knee disorder.  The AOJ also denied the Veteran's claim for service connection for flat feet in a September 2014 rating decision.  The Veteran subsequently filed a notice of disagreement as to the denials of his claims for an increased rating and for service connection.   However, a statement of the case as to these claims has not yet been issued and these claims are addressed in the remand portion below.  

The Board notes that, in a May 2013 submission, the Veteran requested a hearing before a Decision Review Officer sitting at the RO.  However, in an October 2014 submission, the Veteran's representative stated that the Veteran no longer desired such a hearing.  Therefore, the Board finds that there is no outstanding hearing request.  38 C.F.R. § 20.704(e) (2014).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the Virtual VA paperless file reveals an October 2014 Informal Hearing Presentation submitted by the Veteran's representative as well as VA treatment records dated through June 2014; VA treatment records were considered in the August 2013 statement of the case (SOC), although the specific dates of such records is not clear.  However, in October 2014, the Veteran's representative waived initial AOJ consideration of this newly received evidence.  See 38 C.F.R. § 20.1304 (2014).   The remaining documents in the Virtual VA and VBMS paperless files consist of various adjudicatory documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of whether new and material evidence has been received to reopen a claim for service connection for residuals of a right ankle sprain was raised by the Veteran in a May 2013 statement.  In an October 2014 statement, the Veteran also requested service connection for right foot arthritis.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board's decision as to the claim for service connection for frozen feet is set forth below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of residuals of a cold injury to the feet, or persistent or recurrent symptoms of such a disorder.


CONCLUSION OF LAW

Residuals of a cold injury to the feet, claimed as frozen feet, were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R          §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2010 letter, sent prior to the initial unfavorable decision issued in November 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, VA outpatient treatment records, Social Security Administration (SSA) records and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that no examination was conducted in this case nor is one warranted in conjunction with the instant service connection claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board finds that a VA examination and/or opinion is not necessary with respect to the claim decided herein as the Veteran does not have a current diagnosis related to residuals of a cold injury to the feet, or any lay or clinical report or documentation of symptoms indicative of a currently manifested cold injury residuals.  The medical evidence of record is unremarkable for any present complaints, treatment, or diagnoses referable to the claimed disability.   Moreover, the Veteran has provided no specific argument in support of his claim.  Therefore, as there is no evidence of a current diagnosis or persistent or recurrent symptoms of the claimed disability, the Board finds that an examination and opinion are not warranted.   See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon, supra; Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  




II. Service Connection

The Veteran generally contends that he has residuals of a cold injury to the feet, claimed as frozen feet, as a result of his service.  He has provided no specific arguments in support of his contention.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's service treatment records are negative for complaints, treatment, or diagnoses related to any cold injury.  A July 1976 service discharge examination found his feet to be normal.  

Post-service treatment records are negative for complaints, treatments or diagnoses related to any cold injury to the feet or its residuals.  While a September 2011 VA treatment note reflects the Veteran's complaints of foot pain and swelling, diagnoses of peripheral vascular disease and diabetic neuropathy were made and the Veteran did not report a cold or frostbite injury.

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of a cold injury to the feet or its residuals.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim. 

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of issue here, is a matter within the province of trained medical professionals.   See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).   Specifically, the diagnosis of a cold injury residual involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include imaging tests.  In the instant case, there is no suggestion that the Veteran has had any medical training as he reported that he had earned a Bachelor's degree in engineering in a June 2005 VA treatment note.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose a cold injury residual, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a cold injury residual to the feet for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a cold injury to the feet.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for residuals of a cold injury to the feet, claimed as frozen feet, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the remaining claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
With regards to the Veteran's claim for an increased rating for athlete's foot, the Board notes that this disability is currently rated by analogy under the diagnostic codes for dermatophytosis and dermatitis.  A July 2011 examination report indicates that the Veteran treated his diagnosed tinea pedis with topical medications.  However, the examination report does not indicate the approximate total body area and total exposed body area affected by the Veteran's athlete's foot.  Such findings are required to evaluate the disability under the assigned diagnostic codes.  As such, a new VA examination should be conducted on remand to determine the current nature and severity of the service-connected athlete's foot.

Pertaining to the Veteran's claim for service connection for eczema, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A.             § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon, supra.   In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed eczema.

The Veteran alleges that he developed eczema and tinea pedis on his feet as a result of service.  Service treatment records document findings of athlete's foot but are negative for complaints or findings related to eczema.  A July 2011 VA examiner diagnosed the Veteran with eczema, however, no etiological opinion was provided.  Therefore, on remand, the Veteran should therefore be afforded a VA examination to determine the nature and etiology of his claimed eczema.

With respect to the Veteran's claims for an increased rating for degenerative disc disease of the lumbosacral spine as well as claims for service connection for bilateral hearing loss, tinnitus, a right knee disorder and a left knee disorder, the Board notes that these claims were denied in a December 2013 rating decision.  Further, a September 2014 rating decision denied his claim for service connection for flat feet.  The Veteran entered a notice of disagreement as to the denial of these claims in March 2014 and in October 2014.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from June 2014 to the present from the Columbia, South Carolina VA Medical Center should be obtained for consideration in the Veteran's appeals.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issues of entitlement to an increased rating for degenerative disc disease of the lumbosacral spine as well as for service connection for bilateral hearing loss, tinnitus, a right knee disorder, a left knee disorder and flat feet.  Advise the Veteran of the time period in which to perfect his appeals.  If the Veteran perfects his appeals of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Obtain all treatment records from the Columba VA Medical Center dated from June 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Following the receipt of any additional records, the Veteran should be afforded a VA examination to determine the current severity and all manifestations of his service-connected athlete's foot.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary. 

In assessing the athlete's foot on examination, the examiner should describe the nature and severity of all manifestations of the athlete's foot, to include addressing the following inquiries:

(i) involvement of less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12 month period;

(ii) involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period;

(iii) involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period; or 

(iv) involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 

A complete explanation rationale for all opinions expressed must be included in the examination report. 

4.  Following the receipt of any additional records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed eczema.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary. 

The examiner is asked to furnish an opinion with respect to the following questions:

Is it at least as likely as not (50 percent or greater probability) that any such diagnosed eczema had its onset during the Veteran's period of active duty service from June 1973 to August 1976; or, was any such disorder caused by any incident or event that occurred during his period of service? 

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


